Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 20, Applicant’s arguments presented in the Remarks filed with the RCE on 07 September 2021 have been considered and are found to be persuasive. The previous rejections have been withdrawn.
Specifically, regarding claim 1, the prior art made of record does not disclose or suggest the three layers of the first flat laminated bus bar as recited in the claim, nor the transverse orientation of the second flat laminated bus bar as compared to the first direction in which the first flat laminated busbar is elongated. More specifically, the prior art does not disclose these features in combination with the remaining limitations as set forth in the claim.
Regarding claim 20, the prior art made of record does not disclose or suggest the transverse orientation of the second laminated bus bar as compared to the first laminated busbar. More specifically, the prior art does not disclose this feature in combination with the remaining limitations as set forth in the claim.
Claim 14 was previously indicated to be allowable, and remains so for the same reasons as already on record in the Office action dated 07 June 2021.
Claims 2-13, 15, 16, 18, 19, and 21 each depend, either directly or indirectly, from one of the above independent claims. Therefore, each of these dependent claims is allowable for the same reasons as the respective parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/FRED E FINCH III/Primary Examiner, Art Unit 2838